Motion to dismiss appeal upon the ground that it was not taken within the time limited by statute or, in the alternative, upon the ground that appellant, as trustee, is not an aggrieved party, and, in the event appellant seeks to appeal individually, upon the ground that appellant individually is not an aggrieved party and is attempting to appeal from a default judgment. Motion to dismiss appeal as untimely denied, without costs (see CPLR 5513, subd. [a]). Motion to dismiss appeal purportedly taken by appellant individually dismissed, without costs. It appears from the papers that the appeal herein is taken by appellant as trustee. Motion to dismiss appeal upon the ground that appellant, as trustee, is not aggrieved granted, without costs (Bryant v. Thompson, 128 N. Y. 426, 434 ; 7 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 5511.07). Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.